 

Exhibit 10(e)

October 29, 2010

Parker S. Kennedy

1 First American Way

Santa Ana, California 92707

Dear Mr. Kennedy:

In connection with the June 1, 2010, separation of The First American
Corporation (“FAC”) into First American Financial Corporation (“FAFC”) and
CoreLogic, Inc. (“CoreLogic”), you entered an Amended and Restated Change in
Control Agreement between you, FAC and FAFC, dated May 31, 2010 (the “Change in
Control Agreement”), and a letter agreement between you, FAC and FAFC, dated
May 31, 2010, relating to the treatment of your benefits in connection with the
separation (the “Letter Agreement”).

As part of a recent review of benefit programs undertaken by both FAFC and
CoreLogic, both companies determined that it would be in the best interests of
each company’s respective shareholders to terminate the existing three-party
Change in Control Agreement in exchange for each of FAFC and CoreLogic entering
into a new, separate change in control agreement with you. You have been
provided with copies of the new change in control agreements, one between you
and FAFC and the other between you and CoreLogic, which agreements are expected
to become effective on December 31, 2010. By signing below, you hereby
acknowledge and agree that effective December 31, 2010, the existing Change in
Control Agreement between you, FAFC and FAC shall terminate and be of no further
force or effect.

In addition, upon the termination of the existing Change in Control Agreement,
paragraph 8 of the Letter Agreement will no longer have any relevance as it
reflected the terms of the existing Change in Control Agreement. As such, by
signing below, you also acknowledge and agree that effective December 31, 2010,
paragraph 8 of the Letter Agreement between you, FAFC and FAC shall terminate
and be of no further force or effect; provided, however, that the remainder of
the Letter Agreement shall not be affected by the termination of paragraph 8
thereof and thus shall remain in effect unaltered by this letter agreement.

[signature page follows]



--------------------------------------------------------------------------------

 

Sincerely, FIRST AMERICAN FINANCIAL CORPORATION By:   /s/ Dennis J. Gilmore  
Dennis J. Gilmore   Chief Executive Officer

 

CORELOGIC, INC. By:   /s/ Stergios Theologides   Stergios Theologides   SVP,
General Counsel

By signing this letter, I am acknowledging and agreeing to the above:

 

    Signature:   /s/ Parker S. Kennedy     Date:   October 29, 2010   Parker S.
Kennedy      

 

2